Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-5, 7-11, and 13-17 are rejected under 35 USC 102(a)(1) as being unpatentable over Granato US 2018/0128892. 
 
     As to claim 1, Granato teaches a direction of arrival estimation apparatus comprising: first and second sub-arrays ([0005]), each including a plurality of receivers to receive a wave including a reflected wave of a transmission wave from a target ([0031] teach reflected wave), which is transmitted from the direction of arrival estimation apparatus and reflected by the target ([0031-0033] teach AOA and target mechanics); first and second phasing parts that perform phasing of a plurality of reception signals received at the first and second sub-arrays to generate first and second sub-array beams ([0012-0015] teaches subarray and generating beams), respectively; an arrival time difference calculation part that calculates first and second correlations of the reception signals of the first and second sub-array beams at time points including at least first and second time points and performs a predetermined operation on the first and second correlations to find an arrival time difference between arrival times of the reflected wave from the target at the first sub-array and at the second sub-array ([0039, 0048, 0051, 0053] teach calculation mechanics of correlations and arrival time differences), based on a result of the predetermined operation on the first and second correlations and a time difference claim 2, Granato teaches the direction of arrival estimation apparatus according to claim 1, wherein the arrival time difference calculation part calculates and stores first to third correlations of the reception signals of the first and second sub-array beams at time points including at least first to third time points ([0084] and claim 1 teaches time points), and wherein the direction of arrival estimation apparatus further includes a direction averaging part that averages at least two directions of arrivals (DOAs) calculated based on combinations of two pairs of the correlations selected from the first to third correlations at the time points including at least the first to third time points ([0063, 0077-0081] teaches DOA calculation on combinations).As to claim 3, Granato teaches the direction of arrival estimation apparatus according to claim 1, further comprising: a fitting part that performs fitting of a straight line or a curve to a plurality of directions of arrivals (DOAs) calculated based on the first to third correlations of the reception signals of the first and second sub-array beams at the time points including at least the first to third time points ([0082, 0084] teaches time points, 0074, 0077 teaches DOA calculations).As to claim 4, Granato teaches the direction of arrival estimation apparatus according to claim 1, further comprising: at least a third sub-array, wherein the arrival time difference calculation part and the direction of arrival calculation part calculate (0037-0038 teaches third subarray and arrival time calculations) at least two directions of arrivals (DOAs), for respective different claim 5, Granato teaches the direction of arrival estimation apparatus according to claim 1, wherein the direction of arrival calculation part calculates the direction of arrival of the target, based on the arrival time difference, a distance between the first and second sub-array beams, and a reflected wave velocity (see [0029, 0031-0032]).

     As to claim 7, Granato teaches a direction of arrival estimation method comprising: first and second sub-arrays ([0005]), each including a plurality of receivers to receive a wave including a reflected wave of a transmission wave from a target ([0031] teach reflected wave), which is transmitted from the direction of arrival estimation apparatus and reflected by the target ([0031-0033] teach AOA and target mechanics); first and second phasing parts that perform phasing of a plurality of reception signals received at the first and second sub-arrays to generate first and second sub-array beams ([0012-0015] teaches subarray and generating beams), respectively; an arrival time difference calculation part that calculates first and second correlations of the reception signals of the first and second sub-array beams at time points including at least first and second time points and performs a predetermined operation on the first and second correlations to find an arrival time difference between arrival times of the reflected wave from the target at the first sub-array and at the second sub-array ([0039, 0048, 0051, 0053] teach calculation mechanics of correlations and arrival time differences), based on a result of the predetermined operation on the first and second correlations and a time difference between the first time point and the second time point ([0044, 0046, 0059-0060] teach correlations and time differences); and a direction of arrival calculation part that finds a direction of arrival of the target, based on the arrival time difference ([0031, 0063, 0077-0081] teaches arrival calculation and AOA of target based on time).As to claim 8, Granato teaches the claim 7, wherein the arrival time difference calculation part calculates and stores first to third correlations of the reception signals of the first and second sub-array beams at time points including at least first to third time points ([0084] and claim 1 teaches time points), and wherein the direction of arrival estimation apparatus further includes a direction averaging part that averages at least two directions of arrivals (DOAs) calculated based on combinations of two pairs of the correlations selected from the first to third correlations at the time points including at least the first to third time points ([0063, 0077-0081] teaches DOA calculation on combinations).As to claim 9, Granato teaches claim 7, further comprising: a fitting part that performs fitting of a straight line or a curve to a plurality of directions of arrivals (DOAs) calculated based on the first to third correlations of the reception signals of the first and second sub-array beams at the time points including at least the first to third time points ([0082, 0084] teaches time points, 0074, 0077 teaches DOA calculations).As to claim 10, Granato teaches claim 7, further comprising: at least a third sub-array, wherein the arrival time difference calculation part and the direction of arrival calculation part calculate (0037-0038 teaches third subarray and arrival time calculations) at least two directions of arrivals (DOAs), for respective different combinations of two sub-arrays among the first to third sub-arrays (0041-0042 teach the combinations), and wherein the direction of arrival estimation apparatus comprises a sub-array averaging part that calculates an average (see [0039]) of the at least two directions of arrivals (DOAs).As to claim 11, Granato teaches claim 7, wherein the direction of arrival calculation part calculates the direction of arrival of the target, based on the arrival time difference, a distance between the first and second sub-array beams, and a reflected wave velocity (see [0029, 0031-0032]).

     As to claim 13, Granato teaches a non-transitory computer readable medium storing a program causing a computer included in an apparatus including at least first and second sub-arrays ([0005]), each including a plurality of receivers to receive a wave including a reflected wave of a transmission wave from a target ([0031] teach reflected wave), which is transmitted from the direction of arrival estimation apparatus and reflected by the target ([0031-0033] teach AOA and target mechanics); first and second phasing parts that perform phasing of a plurality of reception signals received at the first and second sub-arrays to generate first and second sub-array beams ([0012-0015] teaches subarray and generating beams), respectively; an arrival time difference calculation part that calculates first and second correlations of the reception signals of the first and second sub-array beams at time points including at least first and second time points and performs a predetermined operation on the first and second correlations to find an arrival time difference between arrival times of the reflected wave from the target at the first sub-array and at the second sub-array ([0039, 0048, 0051, 0053] teach calculation mechanics of correlations and arrival time differences), based on a result of the predetermined operation on the first and second correlations and a time difference between the first time point and the second time point ([0044, 0046, 0059-0060] teach correlations and time differences); and a direction of arrival calculation part that finds a direction of arrival of the target, based on the arrival time difference ([0031, 0063, 0077-0081] teaches arrival calculation and AOA of target based on time).As to claim 14, Granato teaches claim 13, wherein the arrival time difference calculation part calculates and stores first to third correlations of the reception signals of the first and second sub-array beams at time points including at least first to third time points ([0084] and claim 1 teaches time points), and wherein the direction of arrival estimation apparatus further includes a direction averaging part that averages at least two directions of arrivals (DOAs) calculated based on combinations of two pairs of the correlations selected from the first to third correlations at the time points including at least the first to third time points ([0063, 0077-0081] teaches DOA calculation on combinations).As to claim 15, Granato teaches claim 13, further comprising: a fitting part that performs fitting of a straight line or a curve to a plurality of directions of arrivals (DOAs) calculated based on the first to third correlations of the reception signals of the first and second sub-array beams at the time points including at least the first to third time points ([0082, 0084] teaches time points, 0074, 0077 teaches DOA calculations).As to claim 16, Granato teaches claim 13, further comprising: at least a third sub-array, wherein the arrival time difference calculation part and the direction of arrival calculation part calculate (0037-0038 teaches third subarray and arrival time calculations) at least two directions of arrivals (DOAs), for respective different combinations of two sub-arrays among the first to third sub-arrays (0041-0042 teach the combinations), and wherein the direction of arrival estimation apparatus comprises a sub-array averaging part that calculates an average (see [0039]) of the at least two directions of arrivals (DOAs).As to claim 17, Granato teaches claim 13, wherein the direction of arrival calculation part calculates the direction of arrival of the target, based on the arrival time difference, a distance between the first and second sub-array beams, and a reflected wave velocity (see [0029, 0031-0032]).

Claim Objections
Claims 6, 12, and 18 are objected to for depending upon a rejected base claim but would otherwise be allowable. The details of the arrival linear frequency modulation waveform and frequency change rate as detailed in these three dependent claims are not considered by the prior art. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Bo Fan/
Examiner, Art Unit 3646